ALLOWANCE


Change in Art Unit Designation for Your Application
The Art Unit designation of your application in the USPTO has changed from 2663 to 2698.  The examiner assigned to this application remains the same. To aid in correlating any papers for this application, all further correspondence regarding this application should be directed to Art Unit 2698.  


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Donald G. Walker (Reg. No. 44,390) on 9/21/2021.

**** BEGIN AMENDMENT ****

AMEND CLAIM 1 AS FOLLOWS:

As per claim 1, amend the limitation in line 1 with the following:
A method for time synchronisation of 


AMEND the APPLICATION TITLE to now read:

	“Method And Device For Temporal Synchronization Of Optical Transmission Of Data In Free Space”

**** END AMENDMENT ****









Related Art
	The following cited references defines the general state of the art but is not considered to teach Applicant’s claimed invention:

	Rudiger (WO 2015188948) discloses a method for time synchronisation of optical transmission of data in free space from a transmitter to at least one receiver (Abstract, Para[0001-0003, 0015-0020, 0120-0124 & 0268-0272], Figure 1: display 1 is the “transmitter” and camera 5 is the “receiver”), wherein the transmitter is an imaging device with a plurality of pixels, which are controlled by image data (s(i, j, m)) of an image sequence (s.sub.n(i, j)) that represent images, and the data provided for transmission are divided into a data sequence (d.sub.n(i, j)) from a data packet comprising a number of data bits and each data bit is associated with at least one of the pixels, and wherein the data packets are each modulated onto the image data (s(i, j, m)) of at least one image of the image sequence (s.sub.n(i, j)) in pixel-based fashion in the form of an amplitude modulation (Abstract, Figure 1: display 1 is the “transmitter” and camera 5 is the “receiver”, Para[0001-0003, 0015-0020, 0041-0044 & 0268-0272] disclosing modulated amplitude values), wherein the modulation of the image data (s(i, j, m)) is performed with a time difference (Para[0041-0044]), the image sequence (s.sub.n(i, j)) is formed from image pairs of successive images, and wherein the data sequence (d.sub.n(i, j)) is formed from pixel-based data packets (d(i, j, m)), of which each second data packet to be superposed (d(i, j , 2 m+1)) corresponds to the preceding first pixel-based data packet to be superposed (d(i, j, 2 m)) with reversed sign, and wherein each first pixel-based data packet to be superposed (d(i, j, 2 m)) is (Abstract, Figure 1, and Para[0015-0020, 0041-0044 & 0268-0272]), the receiver comprises a camera capable of recording video to be arranged at a distance from the imaging device, wherein the camera receives the image sequence (s.sub.n(i, j)) sent by the imaging device (Abstract, Para[0001-0003 and 0079-0091], Figure 1: display 1 is the “transmitter” which sends the image sequence to the camera 5 as the “receiver”).













Reason for Allowance
Per the amendment/arguments filed on 9/21/2021 AND interview held on 9/20/2021, Applicant amended independent claim 1 to incorporate interview-discussed allowable subject matter (see attached interview summary) which now overcomes the prior art of record in response to an updated prior art search/consideration, AND also overcomes the previous 35 USC 112 rejection per Non-Final Action (mailed 6/22/2021).  Therefore, the Examiner has determined that Applicant’s claimed invention is now allowable.
Applicant’s claimed invention is related to a visible light communication method between a “DISPLAY as a TRANSMITTER” and “CAMERA as a RECEIVER” using a time synchronization scheme between them, which is also known in the prior art (see Related Art discussed above and cited in PTO-892). 
However, the prior art, taken alone or in reasonable combination, does not teach Applicant’s additional time synchronisation features (Fig. 5 & 6) as claimed per the following limitations (with emphasis in bold): 
“the method includes making an unsynchronized image recording of the image sequence by the camera at a random recording start time, and performing a synchronisation after the image recording based on the unsynchronized image recording which is not synchronized in time”. 
Support for these features can be appreciated over Applicant’s publication specification disclosed in Figures 1, 5 & 6 in view of Para [0011 and 0065-0066].

For above reasons, claims 1-19 are now allowed.
Regarding independent claim 1, the prior art of record fails to teach or fairly suggest the combination of all limitations of claim 1 that includes (with emphasis in bold): 
“A method for time synchronisation of optical transmission of data in free space from a transmitter to at least one receiver comprising: 
the method includes making an unsynchronized image recording of the image sequence by the camera at a random recording start time, and performing a synchronisation after the image recording based on the unsynchronized image recording which is not synchronized in time”.
Claims 2-19 are allowed for depending from allowable claim 1.

	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”




Contacts
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to AKSHAY TREHAN whose telephone number is (571) 270-5252.  The examiner can normally be reached on Monday - Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TWYLER HASKINS can be reached on (571) 272-7406.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AKSHAY TREHAN/
Examiner, Art Unit 2698

/TWYLER L HASKINS/Supervisory Patent Examiner, Art Unit 2698